Exhibit 10.2

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

          This Amendment No. 2 to Employment Agreement (“Amendment No. 2”) is
effective as of March 31, 2015, by and between Four Oaks Bank & Trust Company
(the “Bank”) and David H. Rupp (“Employee”).

          WHEREAS, Employee is currently employed with the Bank pursuant to that
certain Employment Agreement entered into effective June 23, 2014 (as amended by
that certain Amendment No. 1 to Employment Agreement entered into effective
October 1, 2014, as further amended, restated, supplemented or otherwise
modified from time to time, the “Employment Agreement”); and

          WHEREAS, the parties to the Employment Agreement desire to amend the
Employment Agreement as provided in this Amendment No. 2 to reflect a change in
position for Employee.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that the Employment Agreement shall be amended as follows:

1.  Amendment.

A.  Section 2 “NATURE OF EMPLOYMENT/DUTIES” is amended by deleting the first
paragraph of that Section and replacing it with the following:

 

Employee shall serve as President of the Bank. Employee shall report to Ayden
Lee, Chief Executive Officer of the Bank, and shall have such responsibilities
and authority as the Bank may designate from time to time consistent with his
title and position.

B.  Section 3.1 “Base Salary” is amended by deleting that Section in its
entirety and replacing it with the following:

3.1       Base Salary.  Employee’s annual base salary for all services rendered
shall initially be Two Hundred and Forty Thousand and 00/100 Dollars
($240,000.00) (less applicable taxes and withholdings) payable in accordance
with the Bank’s customary payroll practices as they may exist from time to time
(“Base Salary”).  The Employee’s Base Salary may be reviewed and further
increased by the Bank at its discretion, in accordance with the Bank’s policies,
procedures and practices as they may exist from time to time.

2.  Counterparts.  This Amendment No. 2 may be executed in counterparts, each of
which shall be an original, with the same effect as if the signatures affixed
thereto were upon the same instrument.

3.  Effect of Amendment.  Except as amended hereby, the Employment Agreement
shall remain in full force and effect and is hereby ratified and confirmed in
all respects by the parties to the Employment Agreement.

[Signature Page Follows]

--------------------------------------------------------------------------------





]IN WITNESS WHEREOF, this Amendment No. 2 has been duly executed as of the day
and year set forth above.



 

EMPLOYEE

   

/s/ David H. Rupp

David H. Rupp

   

FOUR OAKS BANK & TRUST COMPANY

   

By: /s/ Ayden R. Lee, Jr.

Name: Ayden R. Lee, Jr.,

Title: President and Chief Executive Officer




Signature Page to Amendment No. 2 to Employment Agreement (David H. Rupp)